Citation Nr: 9906479	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  95-06 953	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenic reaction.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from May 1972 to February 
1974.  

In December 1978 the RO denied entitlement to service 
connection for a psychosis, schizophrenic reaction.  The 
veteran was advised of this adverse determination the 
following month, but did not timely appeal and the decision 
became final.  In 1982 and 1983, the veteran attempted to 
reopen this claim, but failed to submit new and material 
evidence and was so advised by the RO.  

In August 1984 the veteran again attempted to reopen his 
claim and was again advised of the need to submit new and 
material evidence.  He disagreed with the RO's September 1984 
determination that new and material evidence had not been 
submitted and was furnished a statement of the case covering 
the factual and legal basis for the original denial as well 
as the denial of the new and material evidence issue.  The 
veteran failed to file a timely substantive appeal and this 
decision became final.  

In the early 1990's, the veteran attempted unsuccessfully to 
reopen his claim for service connection.  In October 1994, he 
filed a timely notice of disagreement with the RO's September 
1994 decision that he had not submitted new and material 
evidence and the current appeal ensued.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999 (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  

The RO properly developed this case for appellate review and 
forwarded it to the Board for appellate consideration.  The 
veteran was advised that the case had been forwarded to the 
Board by RO letter, dated December 1, 1998.  

In early February 1999, the Board received additional medical 
evidence from the veteran concerning his schizophrenic 
reaction.  This material consists of 1998 VA medical records, 
which bear directly on the issue in appellate status, but 
which have not been considered by the RO.  

Under 38 C.F.R. § 20.1304(c) (1998), any pertinent evidence 
submitted by the appellant directly to the Board within 90 
days following notification to him of certification of the 
appeal and transfer of records to the Board. must be referred 
to the RO for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the appellant.  No such waiver was received in conjunction 
with the above-referenced material.  The Board finds that 
further development is necessary in order to ensure full 
compliance with due process requirements.  

Pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issue on appeal pending a 
remand of the case to the RO for further development as 
follows:

1.  The RO should undertake a review of 
the entire evidence now of record 
including the materials submitted in 
February 1999.  

2.  After undertaking any further 
development deemed appropriate in view of 
the above evidence recently associated 
with the claims file, the RO should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for schizophrenic 
reaction.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

- 4 -


